DETAILED ACTION
Applicant’s response, filed 09/27/2021, to the previously presented office action has been considered and made of record. Claims 1-2 and 4-21 are pending further examination as presented in the current office action. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered.

Response to Arguments
Applicant’s arguments and corresponding amendments to independent claim 1 to remove the term “input device” have successfully overcome the previously presented reasoning for interpreting the claims 1-2, 4-16, and 19 under 35 USC 112(f). Thus the previously presented 35 USC 112(f) interpretation of the corresponding claims has been withdrawn.
 
Applicant’s arguments with respect to the newly amended claim-set and the previously presented prior art rejection of claim(s) 1-2, 4-9, and 13-21 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4-9, and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kuzovkin et al (“Context-Aware Clustering and Assessment of Photo Collections”) in view of Colombino et al (US 2012/0254790).

With respect to Claim 1 and 17-19: An image processing apparatus comprising: [Kuzovkin at least implies (Fig 2)  a digital image processing method to be performed by a computing device, but does not detail the corresponding hardware of said implied digital image processing device. Colombino (Fig 1-2 and para 0031-0032 and 0040-0048) has disclosed a computing device having corresponding memory, CPU, a display, user input by way of a user interface “UI”, and associated software to perform a method of digital image processing. Kuzovkin and Colombino are analogous art of digital image processing using a method having user interaction and the display of a plurality of resulting image data.  It would have been obvious to one of ordinary skill in the art to at least try to substitute the non-specified apparatus of Kuzovkin with a known type of apparatus as disclosed by Colombino for carrying out digital image processing, the display of image data, and the reception of user input as required by the teachings of the process of Kuzovkin. The motivation for combining would have been to utilize a known apparatus as disclosed by Colombino in a known digital image processing manner as disclosed by Kuzovkin to achieve the reasonably expected result of performing the image data processing method of Kuzovkin on an apparatus disclosed by Colombino. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least combine the teachings of Colombino and Kuzovkin to achieve these claimed limitations.]
a processor, wherein the processor is to [Colombino (para 0040-0042 – processor on a personal computer).]
classify a plurality of images into a plurality of image groups such that images having a similarity greater than or equal to a threshold are grouped; and [Kuzovkin (Fig 2 on page 2, 2nd para RHC page 2, Fig 3 page 3, LHC page 4 “Similarity Based Distance” and “Hierarchical Tree Construction”) the clustering of images into groups based on having a threshold level of similarity between said images (see cutoff similarity in Fig 3).]
extract an amount of images from each image group [Kuzovkin: The selection of photo for sorting and display of photo collections by selection of photos using the clustering and similarity process of Kuzovkin (page 6 LHC “The obtained score can either be used directly for sorting displaying…….further photo selection, we provide users”, page 6 RHC “with the task of photo selection and organization”). Kuzovkin has not further disclosed “depending on a ratio of a number of images included in each image group of the plurality of classified image groups”] depending on a ratio of a number of images included in each respective image group, wherein the ratio for each respective image group is the number of images in a respective image group to a total sum of the number of images in the plurality of images groups.  [Colombino (para 0054) has disclosed clustering image data based on a set of features, the assigning of display of said clusters according to the proportion of images assigned to each cluster hence (para 0069) and the retrieval and display of said clustered image data according to a proportion of each cluster with respect to all image data. Colombino (para 0054 and 0067) and Kuzovkin are analogous art of digital image processing for selecting and displaying groups of image data. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the selection of a number of image data for display of Kuzovkin such that a ratio of the number of images of a group with respect to all images are extracted for display taught by Colombino to achieve the reasonably expected result of displaying a representative number of image data corresponding to groups of image data. The motivation for combining would have been to utilize a known alternative method of selectively displaying images of a plurality of groups of images as disclosed by Kuzovkin by highlighting a group of images for display corresponding to each of a plurality of groups of image data as disclosed by Colombino on a ratio of image data. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least combine the teachings of Colombino with Kuzovkin to achieve the discussed claim limitations.]

Similarly, with respect to Claims 20-21 and Claim 19 that further require the following claim limitations not discussed with respect to claims 1 and 17 above:
	control a display device to display a representative image of images included in each group of the plurality of image groups on a display screen, and control the display device to display a specifying unit specifying the ratio of images in correspondence with the representative image on the display screen. [As per the above combination of the teachings of Kuzovkin and Colombino the use of a user interface on a digital image processing device such as a personal computer to select a proportion of image data for display (as disclosed by Colombino) and the display of image data from collections of image data grouped/clustered have been disclosed by Kuzovkin. Furthermore, Kuzovkin discloses the display of said collections of selected grouped image data (pg 6 Left-Hand Column 2nd Full paragraph.  Therefore, the display of image collections including at least one image representing the group of image data based on a user selection of a ratio of corresponding image data has been disclosed.]

With respect to Claim 2: The image processing apparatus according to claim 1, wherein the processor is to create an image product using the extracted images. [Kuzovkin: The clustered and selected image data create by the process of Fig. 2 is labeled to produce to Labeled Photo Collection Product using at least one of the photos selected/extracted from the input photo collection.]

With respect to Claim 4: The image processing apparatus according to claim 1, wherein the processor is to extract the amount of images from each image group in which the ratio of the number of images included in each image group of the plurality of image groups is not equal to zero and is greater than or equal to a threshold. [A set of photos is selected/extracted based on a percentage of the photos the user wants to keep (page 6 LHC 4th para “from the percentage of photos the user wants to keep” of Kuzovkin), wherein Colombino further discloses selecting some ratio (para 0069). Said ratio is at least greater than zero for some selection provided by a user, else no image data would have been clustered since the alternative would be that no image data was provided by a user to perform the clustering operation. Furthermore, the selection/extraction process that images can only be extracted from groups having a ratio greater than zero and a threshold that is greater than zero, because if the number of images in a group/cluster is zero then no images can be selected/extracted therefrom.]

With respect to Claim 5: The image processing apparatus according to claim 4, wherein the processor is to extract the amount of images from each image group in which the ratio of the number of images included in each image group of the plurality of image groups is not equal to zero and is greater than or equal to the threshold depending on the ratio of the number of images included in the image group. [A set of photos is selected/extracted based on a percentage of the photos the user wants to keep (page 6 LHC 4th para “from the percentage of photos the user wants to keep” Kuzovkin), wherein Colombino further discloses selecting some ratio (para 0069). Said ratio is at least greater than zero for some selection provided by a user, else no image data would have been clustered since the alternative would be that no image data was provided by a user to perform the clustering operation. Furthermore, the selection/extraction process that images can only be extracted from groups having a ratio greater than zero and a threshold that is greater than zero, because if the number of images in a group/cluster is zero then no images can be selected/extracted therefrom.]

With respect to Claim 6: The image processing apparatus according to claim 4, wherein the processor extracts the amount of images from any one image group of the image groups in which the ratio of the number of images included in each image group of the plurality of image groups is not equal to zero and is greater than or equal to the threshold. [A set of photos is selected/extracted based on a percentage of the photos the user wants to keep (page 6 LHC 4th para “from the percentage of photos the user wants to keep” Kuzovkin), wherein Colombino further discloses selecting some ratio (para 0069). Said ratio is at least greater than zero for some selection provided by a user, else no image data would have been clustered since the alternative would be that no image data was provided by a user to perform the clustering operation.  Furthermore, the selection/extraction process that images can only be extracted from groups having a ratio greater than zero and a threshold that is greater than zero, because if the number of images in a group/cluster is zero then no images can be selected/extracted therefrom.]

With respect to Claim 7: The image processing apparatus according to claim 1, wherein the processor is to extract the amount of images from images included in one image group of the plurality of image groups. [Inherent to the process of Kuzovkin, wherein the image must be included in a group in order to itself be extracted/selected for display in the photo collection output by the process of Fig 2. Furthermore, as per the teachings of Colombino ratio of images are displayed proportional to the number of images in the respective cluster.]

With respect to Claim 8: The image processing apparatus according to claim 1, further comprising:
the processor is to perform a ratio of the number of images included in each image group of the plurality of image groups. [Fig 2 of Kuzovkin, wherein the display of the labelled photo collection is at least a displayed notification of the percentage of user selected/extracted image data. Furthermore, as per the teachings of Colombino ratio of images are displayed proportional to the number of images in the respective cluster.]


With respect to Claim 9: The image processing apparatus according to claim 1, further comprising:
wherein the processor is to specify a ratio of the number of images to be extracted from each image group of the plurality of image groups, and extract the amount of images from each image group depending on the ratio specified by the specifying device. [Kuzovkin: A set of photos is selected/extracted based on a percentage of the photos the user wants to keep (page 6 LHC 4th para “from the percentage of photos the user wants to keep”). Hence, based on a user input of a percentage/ratio value the number of photos is selected/extracted. Furthermore, as per the teachings of Colombino a proportion of images are selected for display based on the proportion of images present in the respective grouping/cluster.]

With respect to Claim 13: The image processing apparatus according to claim 1, further comprising:
wherein the processor is to receive an input of a number of image groups to be classified in the image classification device, and the processor is to perform the classifying into image groups corresponding to the number input. [Kuzovkin: The input threshold for tree cutting sets the number of image groups to be classified based on similarity cut thresholds (cnd and scs, “Tree Cutting”, page 4 RHC).]

With respect to Claim 14: The image processing apparatus according to claim 1, wherein the processor is to perform the classifying into the plurality of image groups based on a plurality of feature amounts of the images such that the images having the similarity greater than or equal to the threshold are grouped. [Kuzovkin (Fig 2 on page 2, 2nd para RHC page 2, Fig 3 page 3, LHC page 4 “Similarity Based Distance” and “Hierarchical Tree Construction”) the clustering of images into groups based on having a threshold level of similarity between said images (see cutoff similarity in Fig 3). Furthermore, in the same section of Kuzovkin “Time-Based Grouping” is also utilized to group image data.]

With respect to Claim 15: The image processing apparatus according to claim 1, wherein the processor is to perform the classifying into a first plurality of image groups based on a plurality of feature amounts of the images such that the images having the similarity greater than or equal to the threshold are [Kuzovkin (Fig 2 on page 2, 2nd para RHC page 2, Fig 3 page 3, LHC page 4 “Similarity Based Distance” and “Hierarchical Tree Construction”) the clustering of images into groups based on having a threshold level of similarity between said images (see cutoff similarity in Fig 3).]
classify the plurality of images into the plurality of image groups such that the images having the similarity greater than or equal to the threshold are grouped by combining image groups in which the similarity between the image groups is greater than or equal to the threshold among the first plurality of image groups. [Kuzovkin (Fig 2 on page 2, 2nd para RHC page 2, Fig 3 page 3, LHC page 4 “Similarity Based Distance” and “Hierarchical Tree Construction”) the clustering of images into groups based on having a threshold level of similarity between said images (see cutoff similarity in Fig 3). Furthermore, clustering of groups is performed, hence combining of groupings having a predetermined level of similarity (also see “Tree Cutting”, RHC page 4).]

With respect to Claim 16: The image processing apparatus according to claim 1, wherein the processor is to not perform classifying into the plurality of image groups based on a similarity between subjects recognized as being included in the images. [Kuzovkin: The teachings of similarity based distance determination for grouping the images into one of said plurality of image groups is based on SIFT type features and not a recognition then comparison type approach (LHC page 4 “Similarity Based Distance” and “Hierarchical Tree Construction”).]


Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-12 have each further required details of the specifying unit for specifying the ratio of images that has not been disclosed by the cited prior art or reasonable combinations thereof.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saki et al (US 4965558) has disclosed a method of displaying clustered image data corresponding to proportions of the image data within each cluster, wherein the displaying based on a proportion is to facilitate the efficiency of interacting with a plurality of image data (abstract and column 4).
 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321.  The examiner can normally be reached on 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        




				/KIM Y VU/                                                          Supervisory Patent Examiner, Art Unit 2666